J-A07042-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AMER OMAR GHAYYADA                         :
                                               :
                       Appellant               :   No. 1078 MDA 2019

              Appeal from the PCRA Order Entered June 18, 2019
     In the Court of Common Pleas of Lycoming County Criminal Division at
                       No(s): CP-41-CR-0001430-2017


BEFORE: OLSON, J., DUBOW, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                             FILED JULY 01, 2020

       Amer Omar Ghayyada appeals from the denial of his Post Conviction

Relief Act (“PCRA”) petition. See 42 Pa.C.S.A. §§ 9541-9546. The PCRA court

denied his petition after concluding that he failed to raise any meritorious

claims. We affirm.

       In April 2018, Ghayyada pled guilty to multiple offenses including simple

assault and terroristic threats. The trial court sentenced him to an aggregate

term of 12 to 54 months’ incarceration followed by three years’ probation.

Ghayyada filed a post sentence motion, which the trial court denied. Ghayyada

did not file a direct appeal. In September 2018, Ghayyada filed the instant

PCRA petition and the court appointed counsel. Counsel filed a Turner/Finley

letter as well as a petition to withdraw as counsel.1 Following a hearing, the
____________________________________________


1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).
J-A07042-20



PCRA court denied Ghayyada’s PCRA petition and granted counsel’s petition

to withdraw. This timely appeal followed.

      Ghayyada raises the following issues before this Court:

         I.     Whether the trial court erred and/or abused its
                discretion when it denied [Ghayyada’s] PCRA petition
                which so undermined the truth determining process
                that no reliable adjudication of guilt or innocen[c]e
                could have taken place? Whether a manifestation of
                injustice occurred by trial court denying [Ghayyada]
                motion of PCRA?

         II.    Whether counsel was ineffective and whether the
                counsel’s decisions had any reasonable basis?

         III.   Whether the guilty plea was the personaly[sic],
                knowingly and voluntary decisions of [Ghayyada]?

         IV.    Whether the trial court erred when it denied
                [Ghayyada’s] PCRA despite the assertion of
                innocen[c]e and showing evidence that proves such
                claim is a manifestation of injustice?

Ghayyada’s Br. at 2.

      Our review of the denial of PCRA relief is “limited to examining whether

the evidence of record supports the court's determination and whether its

decision is free of legal error.” Commonwealth v. Beatty, 207 A.3d 957,

960–61 (Pa.Super. 2019), appeal denied, 218 A.3d 850 (Pa. 2019). We defer

to the findings of the PCRA court when they are supported by the record. Id.

at 961. However, our standard of review of the PCRA court’s legal conclusions

is de novo. Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa.Super. 2012).

      We address Ghayyada’s first and fourth claims first. Ghayyada

“requested to withdraw his guilty plea by filling[sic] a PCRA petition, but the


                                     -2-
J-A07042-20



lower court denied his request stating that he entered the guilty plea

knowingly,    [i]ntelligently,   [v]oluntairly[sic],   and   [u]nderstandingly.”

Ghayyada’s Br. at 7. He maintains that this was error because, although he

pled guilty for the “simple ass[a]ult of his wife’s boyfriend Mr. James Williams

and on one of his 5 [children] Miriam Ghayyada who was a 13 year old,

however [Ghayyada] never came in contact with them, or saw them, or was

seen by them.” Id. at 8. He also states that he “can’t believe that he plead

[sic] guilty to these things even though he was innocent of them.” Id. at 9.

      A petitioner claiming relief under the PCRA must establish that the

“allegation of error has not been previously litigated or waived.” 42 Pa.C.S.A.

§ 9543(a)(3). Here, Ghayyada filed a PCRA petition based on his challenge of

his guilty plea. However, Ghayyada did not file a direct appeal challenging his

guilty plea which resulted in waiver of such a claim in his PCRA petition.

Commonwealth v. Rachak, 62 A.3d 389, 391 (Pa.Super. 2012) (concluding

PCRA petitioner had waived challenge to guilty plea by not raising it on direct

appeal). Thus, the PCRA court did not abuse its discretion in dismissing

Ghayyada’s petition on this basis.

      Furthermore, Ghayyada’s claim of innocence contradicts his admission

of guilt at the guilty plea hearing, when he agreed to the facts presented by

the Commonwealth. See N.T., Guilty Plea Hearing, 4/30/18, at 13-15.

“Appellant is bound by these statements, which he made in open court while

under oath, and he may not now assert[] grounds for withdrawing the plea




                                       -3-
J-A07042-20



which contradict the statements.” Commonwealth v. Willis, 68 A.3d 997,

1009 (Pa.Super. 2013).

      Next, Ghayyada challenges the effectiveness of his trial counsel. He

maintains that counsel “failed to address and advice [sic] [Ghayyada]

regarding his Regist[e]red Nurse license, which is suspended [indefinitely]

now because of entering a guilty plea of a felony.” Ghayyada’s Br. at 10. He

also claims his guilty plea was written by counsel, that counsel failed to explain

the guilty plea to him, and that “[c]ounsel kept on repeating that [Ghayyada]

is going home on probation and if he does not take the deal he may lose and

go to jail, and all he has to do is to [sign] the plea papers once and [initial] it

6 times.” Id. at 10, 11.

      Counsel cannot be held ineffective for failing to advise a client of the

collateral, civil consequences of a guilty plea. Commonwealth v. Abraham,

62 A.3d 343, 350 (Pa. 2012). The revocation of a nursing license following a

guilty plea is one such collateral consequence. That decision is for the State

Board of Nursing, not the sentencing court. See 63 P.S. § 224. Because the

impact on Ghayyada’s nursing license is a collateral, civil consequence of his

plea, trial counsel cannot be found ineffective on this basis. See Abraham,

62 A.3d at 350 (“[A] defendant's lack of knowledge of collateral consequences

of the entry of a guilty plea does not undermine the validity of the plea, and

counsel is therefore not constitutionally ineffective for failure to advise a

defendant of the collateral consequences of a guilty plea”).




                                       -4-
J-A07042-20



      The remainder of Ghayyada’s claim amounts to an argument that his

plea was not knowing, intelligent, and voluntary. As above, he waived that

issue by failing to raise it on direct appeal. See Rachak, 62 A.3d at 391.

      Order affirmed.

Judge Dubow joins the Memorandum.

Judge Olson concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/01/2020




                                     -5-